DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayami et al., US 2016/0358748 in view of Likhanskii et al., US 9,230,773 and Mizukami et al., US 2006/0191479.
Hayami et al. shows the invention substantially as claimed including a plasma source that is a device for supplying plasma to a plasma processing space 3 in which a process using the plasma is performed, the plasma source comprising: a plasma generation chamber 4 that has a plasma generation space in which the plasma is 
Hayami et al. does not expressly disclose the claimed voltage application electrodes.  Likhanskii et al. discloses a plasma source to generate plasma in a plasma generation chamber 30, and voltage application electrodes 40a/40b, wherein a radio-frequency power source 50 that applies a radio-frequency voltage is connected to the voltage application electrode (see, for example, fig. 1-2A and 4 and their descriptions).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Hayami et al. as to further comprise voltage application electrodes because such means are known and used in the art as a suitable means to further ionize the plasma and/or  optimize/improve/control the characteristics of the plasma used for processing the substrate.  It should be further noted that the apparatus of Hayami et al. modify by Likhanskii et al. would comprise a gas supply unit that supplies plasma source gas to a position closer to a side opposite to the opening than the voltage application electrodes in the plasma generation chamber.

With respect to claims 2-3, 5, 8-9 and 13, it should be noted that the apparatus of Hayami et al. modify by Likhanskii et al. and Mizukami et al., would comprise a radio-frequency power source that applies a radio-frequency voltage connected to the voltage application electrodes, wherein the radio- frequency voltage has a frequency in a range . 
 
Claims 4, 6-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayami et al., US 2016/0358748 in view of Likhanskii et al., US 9,230,773 and Mizukami et al., US 2006/0191479, as applied to claims 1-3, 5, 8-9  and 13 above, and further in view of Ueda et al., US 2004/0163767 or Killinger et al., US 6,378,290.
Hayami et al., Likhanskii et al. and Mizukami et al. are applied as above but do not expressly disclose the claimed acceleration electrode.  Ueda et al. discloses a plasma source to generate plasma in a plasma generation chamber 2, the plasma source further comprising an acceleration electrode 4 having a hole, wherein, -2-Application No. 16/312,424the acceleration electrode is provided outside the plasma generation chamber in a position facing an opening that allows the plasma generation chamber to communicate with a plasma processing chamber 12 (see, for example, fig. 1 and its description).  Additionally, Killinger et al. discloses a plasma source to generate plasma in a plasma generation chamber 2, the plasma source further comprising an acceleration electrode 11 having a hole, wherein, -2-Application No. 16/312,424the acceleration electrode is provided outside the plasma generation chamber in a position facing an opening that allows the plasma generation chamber to communicate with a plasma processing chamber (see, for example, fig. 2 and its description).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Hayami et al. modify by Likhanskii et al. and Mizukami et al., as to 
With respect to claims 10-12, as stated above, Hayami et al. further discloses a plasma processing chamber 5 whose inside is the plasma processing space. 

Claims 1-3, 5, 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Likhanskii et al., US 9,230,773 in view of Mizukami et al., US 2006/0191479 and Hayami et al., US 2016/0358748 or Iori et al., US 2011/0309050 or Ishii et al., US 5,571,366 or Fukuda et al., US 2004/0221815.
	Likhanskii et al. shows the invention substantially as claimed including a plasma source that is a device for supplying plasma to a plasma processing space in which a process using the plasma is performed, the plasma source comprising: a plasma generation chamber 30 that has a plasma generation space in which the plasma is generated and a wall 31 separating the plasma generation space from the plasma processing space; an opening 35 that is provided on the wall and allows the plasma generation space to communicate with the plasma processing space; a radio-frequency antenna 20 that is provided in a position where a radio-frequency electromagnetic field having predetermined strength required to generate plasma is able to be generated in the plasma generation chamber; and voltage application electrodes 40a/40b; (see, for example, fig. 1-2A and 4, and their descriptions).  
	Likhasnkii et al. do not expressly disclose that the voltage electrodes are provided on an inner wall surface of the opening.  However, there is no evidence that 
	Likhanskii et al. does not expressly disclose that the radio frequency antenna is a coil of less than one turn.  Hayami et al. discloses a plasma source comprising a radio-frequency antenna 20 that is a coil of less than one (see, for example, fig. 1 and its description).  Also, Iori et al. discloses a plasma source comprising a radio-frequency antenna 11 that is a coil of less than one (see, for example, figs. 1 and 7, and their descriptions). Additionally, Ishii et al. discloses a plasma source comprising a radio-frequency antenna 82/116/117 that is a coil of less than one (see, for example, figs. 18 
	Linkhanskii et al. does not expressly disclose the claimed gas supply unit.   Hayami et al. further discloses a gas supply unit 15 that supplies plasma source gas to a position closer to a side opposite to an opening 8a (see, for example, fig. 1).  Also, 
Fukuda et al. further discloses a gas supply unit that supplies plasma source gas at the top of the plasma chamber (see, for example, fig. 1). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Likhanskii et al. modified by Mizukami et al., as to comprise the claimed gas supply unit configuration because such configuration is known and used in the art as a suitable means for effectively and efficiently introducing gas to the plasma generating chamber.  It should be further noted that the apparatus of Likhanskii et al. modify by Mizukami et al. and Hayami et al. or Iori et al. or Ishii et al. or Fukuda et al., would comprise a gas supply unit that supplies plasma source gas to a position closer to a side opposite to the opening than the voltage application electrodes in the plasma generation chamber.
. 

Claims 4, 6-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Likhanskii et al., US 9,230,773 in view of Mizukami et al., US 2006/0191479 and Hayami et al., US 2016/0358748 or Iori et al., US 2011/0309050 or Ishii et al., US 5,571,366 or Fukuda et al., US 2004/0221815, as applied to claims 1-3, 5, 8-9 and 13 above, and further in view of Ueda et al., US 2004/0163767 or Killinger et al., US 6,378,290.
Likhanskii et al., Mizukami et al., Hayami et al., Iori et al., Ishii et al. and Fukuda et al. are applied as above, and Fukuda et al. further discloses an acceleration electrode 1 having a hole, but do not expressly disclose that the acceleration electrode is positioned outside the plasma generation chamber. Ueda et al. discloses a plasma source to generate plasma in a plasma generation chamber 2, the plasma source further comprising an acceleration electrode 4 having a hole, wherein, -2-Application No. 16/312,424the acceleration electrode is provided outside the plasma generation chamber in a position facing an opening that allows the plasma generation chamber to communicate with a plasma processing chamber 12 (see, for example, fig. 1 and its description).  Additionally, Killinger et al. discloses a plasma source to generate plasma in a plasma generation 
With respect to claims 10-12, as stated above, it should be noted that Likhanskii et al. further discloses a plasma processing chamber whose inside is the plasma processing space (the chamber wherein substrate 90 is located).

Claims 1-3, 5, 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami et al., US 2006/0191479 in view of Fukuda et al., US 2004/0221815 and Likhanskii et al., US 9,230,773 or Ishii et al., US 5,571,366 and  Hayami et al., US 2016/0358748 or Kirimura et al., US 6,383,896 or Yoshida et al., US 4,859,908.
Mizukami et al. shows the invention substantially as claimed including a plasma source that is a device for supplying plasma to a plasma processing space 4 in which a process using the plasma is performed, the plasma source comprising: a plasma 
Mizukami et al. does not expressly disclose that the apparatus comprises the claimed rf antenna.  Fukuda et al. discloses a plasma source comprising a rf antenna 2/12/62 that is a coil of less than one turn provided in a position where a radio-frequency electromagnetic field having predetermined strength required to generate plasma is able to be generated in the plasma generation chamber (see, for example, figs. 3A, 4A-4B, 7A-7B, and 15 and their descriptions).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Mizukami et al. as to comprise the claimed rf antenna because such means is known and used in the art as a suitable means to effectively and efficiently generate high density plasma in the plasma chamber.  
	Mizukami et al. does not expressly disclose more than one voltage application electrode.  Likhanskii et al. discloses the use of voltage application electrodes 40a/40b to further ionize the plasma and thereby optimize the plasma generated by a plasma source, wherein a rf power sources 50 that applies a radio-frequency voltage is connected to the voltage application electrodes (see, for example, figs. 1-2A and 4 and their descriptions).  Additionally, Ishii et al. further discloses the use of voltage 
	Mizukami et al. does not expressly disclose the claimed gas supply unit.   Hayami et al. discloses a gas supply unit 15 that supplies plasma source gas to a position closer to a side opposite to an opening 8a (see, for example, fig. 1).  Also, Fukuda et al. further discloses a gas supply unit that supplies plasma source gas at the top of the plasma chamber (see, for example, fig. 1). Additionally, Kirimura et al. discloses a gas supply unit 25 that supplies plasma source gas to a position closer to a side opposite to an opening (see, for example, fig. 1). Furthermore, Yoshida et al. discloses a gas supply unit 101 that supplies plasma source gas to a position closer to a side opposite to an opening (see, for example, fig. 1).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Mizukami et al., as to comprise the claimed gas supply unit configuration because such configuration is known and used in the art as a suitable means for effectively and efficiently introducing gas to the plasma generating chamber.  It should be further noted that the apparatus of Mizukami et al.  would comprise a gas supply unit that supplies plasma source gas to a position closer to a side opposite to the opening than the voltage application electrodes in the plasma generation chamber.
With respect to claims 2-3, and 13, it should be noted that Yoshida et al. discloses a voltage application electrode 107 which can be connected to a rf power source 109 (see, fig. 1 and tis description).  Additionally, Likhanskii et al. furher discloses that a rf power source 50 is coupled to the voltage electrode and applies a voltage having a frequency in the claimed range, including 60 MHz (see, for example, figs. 1-2A and 4 and their descriptions).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Mizukami et al. as to connect the voltage application electrode to the claimed rf power source because such means is known and used in the art as a suitable power supply means to provide power to a voltage application electrode in order to effectively and efficiently optimize/improve/control the characteristics of the plasma used for processing the substrate.
Regarding claims 5, and 8-9 it should be noted that Mizukami et al. further discloses a plasma processing chamber 4 whose inside is the plasma processing space. 

Claims 4, 6-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami et al., US 2006/0191479 in view of Fukuda et al., US 2004/0221815 and Likhanskii et al., US 9,230,773 or Ishii et al., US 5,571,366 and  Hayami et al., US 2016/0358748 or Kirimura et al., US 6,383,896 or Yoshida et al., US 4,859,908, as applied to claims 1-3, 5, 8-9  and 13 above, and further in view of Ueda et al., US 2004/0163767 or Killinger et al., US 6,378,290.
Mizukami et al., Fukuda et al., Likhanskii et al., Ishii et al., Hayami et al., Kirimura et al. and Yoshida et al. are applied as above but do not expressly disclose the claimed acceleration electrode.  Ueda et al. discloses a plasma source to generate plasma in a plasma generation chamber 2, the plasma source further comprising an acceleration electrode 4 having a hole, wherein, -2-Application No. 16/312,424the acceleration electrode is provided outside the plasma generation chamber in a position facing an opening that allows the plasma generation chamber to communicate with a plasma processing chamber 12 (see, for example, fig. 1 and its description).  Additionally, Killinger et al. discloses a plasma source to generate plasma in a plasma generation chamber 2, the plasma source further comprising an acceleration electrode 11 having a hole, wherein, -2-Application No. 16/312,424the acceleration electrode is provided outside the plasma generation chamber in a position facing an opening that allows the plasma generation chamber to communicate with a plasma processing chamber (see, for example, fig. 2 and its description).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Mizukami et al. modified by Fukuda et al. and Likhanskii et al. or Ishii et al. and Hayami et al. or Kirimura et al. or Yoshida et al., as to comprise the claimed acceleration electrode because such means is known and used in the art as a suitable means for accelerating ions out of the plasma towards the substrate.
. 
 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 06/02/2021, with respect to the rejection of the claims over Hayami et al. as the primary reference and the rejection of the claims over Likhanskii et al. as the primary reference, have been fully considered but they are not persuasive.  As stated in the above rejections, Likhasnkii et al. does not expressly disclose that the voltage electrodes are provided on an inner wall surface of the opening.  However, there is no evidence that the choice of a particular location of the electrodes would significantly affect the overall performance of the plasma processing apparatus.  It should be noted that the voltage electrodes of the apparatus of Likhasnkii et al. would further ionize the plasma passing through the opening 35.  Additionally, it should be noted that as clearly shown in Fig 2A, the electrodes are positioned around the opening 35 to further ionize the plasma passing through the opening.  Furthermore, and this notwithstanding, the claims have been rejected over the Mizukami et al. reference since it discloses voltage application electrodes 49/59 provided on an inner wall surface of an opening that allows the plasma generation space to communicate with the plasma processing space, wherein the voltage application electrodes hold a space of the opening, as stated in the above rejections.
Applicant’s arguments, see pages 8-9, filed 06/02/2021, with respect to the rejection of claims 1-12 over Kirimura et al. as the primary reference and the rejection of claims 1-12 over Fukuda et al. as the primary reference have been fully considered and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



June 5, 2021